ITEMID: 001-72136
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: BARROW and Others v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Mr Norman Barrow, is a British national who was born in 1930 and lives in Stoke-on-Trent.
His wife died on 11 October 1985.
On 25 June 2000, the applicant applied to the Benefits Agency for the payment of social security benefits. He applied for benefits equivalent to those to which a widow, whose husband had died in similar circumstances to those of his wife, would have been entitled under the Social Security and Benefits Act 1992 (“the 1992 Act”). He was informed that the Benefits Agency was unable to accept his application as a valid claim because the regulations governing the payment of widows' benefits were specific to women. The claim was finally rejected by the Social Security Appeal Tribunal on 14 February 2001.
The applicant, Mr Joseph Roberts, is a British national who was born in 1957 and lives in Springfield.
His wife died on 7 October 1999, leaving the applicant and his son, born on 2 March 1984.
On 21 November 2000, the applicant applied for benefits equivalent to those to which a widow, whose husband had died in similar circumstances to those of his wife, would have been entitled under the Social Security and Benefits Act 1992 (“the 1992 Act”). He was informed on 27 November 2000 that the Benefits Agency was unable to accept his application as a valid claim because the regulations governing the payment of widows' benefits were specific to women. His appeal was dismissed by the Appeal Tribunal on 27 February 2001.
The applicant, Mr Michael McConville, is a British national who was born in 1934 and lives in Belfast. He is represented before the Court by Campbell McKee, solicitors.
His wife died on 20 June 1985, leaving two children aged 8 and 4. Shortly after her death, the applicant contacted the Department of Health and Social Security by telephone to see whether any widowers' benefits would be available. He was informed that there were no benefits available to him because he was a man.
He subsequently made a claim for widowers' benefits equivalent to those to which a widow, whose husband had died in similar circumstances to those of his wife, would have been entitled under the Social Security and Benefits Act 1992 (“the 1992 Act”). He was informed on 5 September 2000 that the Benefits Agency was unable to accept his application as a valid claim because the regulations governing the payment of widows' benefits were specific to women. His appeal to the Social Security Appeal Tribunal was rejected on 9 November 2000.
The applicant, John Kelly, is a British national who was born in 1935 and lives in Cheshire.
His wife died on 23 September 1998. His claim for widow's benefit was rejected by the Department of Health and Social Security on 8 September 2000 on the ground that, as a man, he was not eligible for the benefits. His appeals to the Appeal Service of the Department were refused in April and July 2001 respectively.
The domestic law relevant to these applications is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
